Exhibit 10.2

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT, dated as of August 9, 2019 (this
“Agreement”), is by and between OceanFirst Financial Corp., a Delaware
corporation (“Parent”), and the undersigned shareholder (the “Shareholder”) of
Two River Bancorp, a New Jersey corporation (the “Company”). Capitalized terms
used herein and not defined herein shall have the meanings specified in the
Merger Agreement (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Parent and Hammerhead Merger Sub Corp., a New Jersey corporation and a
wholly-owned Subsidiary of Parent (“Merger Sub”), are entering into an Agreement
and Plan of Merger (the “Merger Agreement”) pursuant to which, on the terms and
subject to the conditions set forth therein, (i) Merger Sub will merge with and
into the Company (the “First-Step Merger”), with the Company surviving as a
wholly-owned Subsidiary of Parent, (ii) immediately thereafter, the Company, as
the surviving corporation in the First-Step Merger, will merge with and into
Parent (the “Second-Step Merger” and, together with the First-Step Merger, the
“Integrated Mergers”), with Parent being the surviving corporation in the
Second-Step Merger, and (iii) at the Effective Time, the shares of common stock,
no par value, of the Company (“Company Common Stock”) issued and outstanding
immediately prior to the Effective Time (other than the Exception Shares) will,
without any further action on the part of the holder thereof, be automatically
converted into the right to receive the Merger Consideration as set forth in the
Merger Agreement;

WHEREAS, as of the date hereof, the Shareholder is the record and beneficial
owner of, has the sole right to dispose of and has the sole right to vote, the
number of shares of Company Common Stock set forth below the Shareholder’s
signature on the signature page hereto (such shares of Company Common Stock,
together with any other shares of capital stock of the Company acquired by the
Shareholder after the execution of this Agreement, whether acquired directly or
indirectly, upon the exercise of options, conversion of convertible securities
or otherwise, and any other securities issued by the Company that are entitled
to vote on the approval of the Merger Agreement held or acquired by the
Shareholder (whether acquired heretofore or hereafter), being collectively
referred to herein as the “Shares”; provided that the term “Shares” shall not
include any securities beneficially owned by the Shareholder as a trustee or
fiduciary);

WHEREAS, receiving the Requisite Company Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and

WHEREAS, as a condition and an inducement for Parent to enter into the Merger
Agreement and incur the obligations set forth therein, Parent has required that
(i) the Shareholder enter into this Agreement and (ii) certain other directors
and officers of the Company enter into separate, substantially identical voting
and support agreements with Parent.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1.    Agreement to Vote; Restrictions on Voting and Transfers.

(a)    Agreement to Vote the Shares. The Shareholder hereby irrevocably and
unconditionally agrees that from the date hereof until the Expiration Time (as
defined below), at any meeting (whether annual or special and each adjourned or
postponed meeting) of the Company’s shareholders, however called, and on every
action or approval by written consent of the shareholders of the Company with
respect to any of the following matters, the Shareholder will:

(i)    appear at such meeting or otherwise cause all of the Shares to be counted
as present thereat for purposes of calculating and establishing a quorum; and



--------------------------------------------------------------------------------

(ii)    vote or cause to be voted all of such Shares, (A) in favor of (1) the
approval of the Merger Agreement, the First-Step Merger and the other
transactions contemplated by the Merger Agreement and (2) the adjournment or
postponement of the Company Meeting, if (x) as of the time for which the Company
Meeting is originally scheduled, there are insufficient shares of Company Common
Stock represented (either in person or by proxy) to constitute a quorum
necessary to conduct the business of the Company Meeting or (y) on the date of
the Company Meeting, the Company has not received proxies representing a
sufficient number of shares necessary to obtain the Requisite Company Vote,
(B) against any Acquisition Proposal, without regard to any recommendation to
the shareholders of the Company by the Board of Directors of the Company
concerning such Acquisition Proposal, and without regard to the terms of such
Acquisition Proposal, or other proposal made in opposition to or that is
otherwise in competition or inconsistent with the transactions contemplated by
the Merger Agreement, (C) against any agreement, amendment of any agreement or
amendment of any organizational document (including the Company Certificate and
the Company Bylaws), or any other action that is intended or would reasonably be
expected to prevent, impede, interfere with, delay, postpone or discourage any
of the transactions contemplated by the Merger Agreement and (D) against any
action, agreement, transaction or proposal that would reasonably be expected to
result in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement or in any representation or
warranty of the Company in the Merger Agreement becoming untrue or incorrect.

(b)    Restrictions on Transfers. The Shareholder hereby agrees that, from the
date hereof until the earlier of the receipt of the Requisite Company Vote or
the Expiration Time, the Shareholder shall not, directly or indirectly, sell,
offer to sell, give, pledge, grant a security interest in, encumber, assign,
grant any option for the sale of or otherwise transfer or dispose, or enter into
any agreement, arrangement or understanding to take any of the foregoing actions
with respect to (each, a “Transfer”), any Shares, other than a Transfer of
Shares (x) by will or operation of law as a result of the death of the
Shareholder in which case this Agreement shall bind the transferee, or (y) for
bona fide estate planning purposes to the Shareholder’s (i) affiliates (as
defined in the Merger Agreement) or (ii) immediate family members (each, a
“Permitted Transferee”); provided that, in the case of clause (y) only, as a
condition to such Transfer, such Permitted Transferee shall be required to
execute a joinder to this Agreement; provided, further, that, in the case of
clause (y) only, the Shareholder shall remain jointly and severally liable for
any breaches by any of such Permitted Transferee of the terms hereof. Any
Transfer of Shares in violation of this Section 1(b) shall be null and void. The
Shareholder further agrees to authorize and request the Company to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Shares owned by the Shareholder and that this Agreement places limits on
the Transfer of the Shareholder’s Shares.

(c)    Transfer of Voting Rights. The Shareholder hereby agrees that the
Shareholder shall not deposit any of the Shares in a voting trust, grant any
proxy or power of attorney or enter into any voting agreement or similar
agreement or arrangement in contravention of the obligations of the Shareholder
under this Agreement with respect to any of the Shares.

(d)    Acquired Shares. Any Shares or other voting securities of the Company
with respect to which beneficial ownership is acquired by the Shareholder or any
of the Shareholder’s controlled affiliates, including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such Shares or upon
exercise or conversion of any securities of the Company, if any, after the
execution hereof (in each case, a “Share Acquisition”) shall automatically
become subject to the terms of this Agreement and shall become “Shares” for all
purposes hereof. If any controlled affiliate of the Shareholder acquires Shares
by way of a Share Acquisition, the Shareholder will cause such controlled
affiliate to comply with the terms of this Agreement applicable to the
Shareholder.

(e)    No Inconsistent Agreements. The Shareholder shall not enter into any
agreement, contract or understanding with any person (as defined in the Merger
Agreement) prior to the termination of this Agreement in accordance with its
terms, directly or indirectly, to vote, grant a proxy or power of attorney or
give instructions with respect to the voting of the Shares in any manner which
is inconsistent with this Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.    Representations, Warranties and Support Covenants of the
Shareholder.

(a)    Representations and Warranties. The Shareholder represents and warrants
to Parent as follows:

(i)    Power and Authority; Consents. The Shareholder has the capacity to
execute and deliver this Agreement and fully understands the terms of this
Agreement. No filing with, and no permit, authorization, consent or approval of,
any Governmental Entity is necessary on the part of the Shareholder for the
execution, delivery and performance of this Agreement by the Shareholder or the
consummation by the Shareholder of the transactions contemplated hereby.

(ii)    Due Authorization. This Agreement has been duly executed and delivered
by the Shareholder and the execution, delivery and performance of this Agreement
by the Shareholder and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the
Shareholder.

(iii)    Binding Agreement. Assuming the due authorization, execution and
delivery of this Agreement by Parent, this Agreement constitutes the valid and
binding agreement of the Shareholder, enforceable against the Shareholder in
accordance with its terms (except in all cases as may be limited by the
Enforceability Exceptions).

(iv)    Non-Contravention. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of the
Shareholder’s obligations hereunder and the consummation by the Shareholder of
the transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Shareholder is a party or by which the Shareholder or the Shareholder’s property
or assets is bound, or any statute, rule or regulation to which the Shareholder
or the Shareholder’s property or assets is subject. Except for this Agreement,
the Shareholder is not, and no controlled affiliate of the Shareholder is, a
party to any voting agreement, voting trust or any other contract with respect
to the voting, transfer or ownership of any Shares. The Shareholder has not
appointed or granted a proxy or power of attorney to any person with respect to
any Shares.

(v)    Ownership of Shares. Except for restrictions in favor of Parent pursuant
to this Agreement and transfer restrictions of general applicability as may be
provided under the Securities Act of 1933, as amended, and the “blue sky” laws
of the various States of the United States, the Shareholder owns, beneficially
and of record, all of the Shares free and clear of any proxy, voting
restriction, adverse claim, security interest or other lien, and has sole voting
power and sole power of disposition with respect to such Shares with no
restrictions on the Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholder has any right to direct or
approve the voting or disposition of any of the Shares. As of the date hereof,
the number of the Shares beneficially owned by the Shareholder is set forth
below the Shareholder’s signature on the signature page hereto. The Shareholder
has possession of an outstanding certificate or outstanding certificates
representing all of the Shares (other than Shares held in book-entry form or in
street name) and such certificate or certificates does or do not contain any
legend or restriction inconsistent with the terms of this Agreement, the Merger
Agreement or the transactions contemplated hereby and thereby.

(vi)    Legal Actions. There is no action, suit, investigation, complaint or
other proceeding pending against the Shareholder or, to the knowledge of the
Shareholder, any other person or, to the knowledge of the Shareholder,
threatened against the Shareholder or any other person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by Parent
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

(vii)    Reliance. The Shareholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon the Shareholder’s execution
and delivery of this Agreement and the representations and warranties of the
Shareholder contained herein.

 

3



--------------------------------------------------------------------------------

(b)    Support Covenants. From the date hereof until the Expiration Time:

(i)    The Shareholder, solely in his or her capacity as a shareholder of the
Company, agrees not to take any action that would make any representation or
warranty of the Shareholder contained herein untrue or incorrect or have the
effect of preventing, impeding, or, in any material respect, delaying,
interfering with or adversely affecting the performance by the Shareholder of
his or her obligations under this Agreement.

(ii)    The Shareholder hereby agrees to promptly notify Parent of the number of
Shares, if any, acquired in any Share Acquisition by the Shareholder after the
execution hereof.

(iii)    The Shareholder hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure required by applicable Law and any
periodic report, proxy statement or prospectus filed in connection with the
transactions contemplated by the Merger Agreement the Shareholder’s identity and
ownership of the Shares and the nature of the Shareholder’s obligation under
this Agreement.

Section 3.    Further Assurances. From time to time, at the request of Parent
and without further consideration, the Shareholder shall execute and deliver
such additional documents and take all such further action as may be necessary
to consummate and make effective the transactions contemplated by this
Agreement.

Section 4.    Termination. This Agreement will terminate upon the earlier of
(a) the Effective Time and (b) the date of termination of the Merger Agreement
in accordance with its terms (the “Expiration Time”); provided that this
Section 4 and Section 5 shall survive the Expiration Time indefinitely;
provided, further that no such termination or expiration shall relieve any party
hereto from any liability for any breach of this Agreement occurring prior to
such termination.

Section 5.    Miscellaneous.

(a)    Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied or emailed
(with confirmation), mailed by registered or certified mail (return receipt
requested) or delivered by an express courier (with confirmation) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

(i)    If to Parent, to:

OceanFirst Financial Corp.

110 West Front Street

Red Bank, New Jersey 07701

Attention:     Christopher D. Maher

Facsimile:    (732) 349-5070

Email:          cmaher@oceanfirst.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:    David C. Ingles

Facsimile:    (917) 777-2697

Email:          David.Ingles@skadden.com

 

4



--------------------------------------------------------------------------------

(ii)    If to the Shareholder, to the address of the Shareholder set forth below
the Shareholder’s signature on the signature pages hereto.

(c)    Amendments, Waivers. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.

(d)    Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party hereto. Any purported assignment in contravention
hereof shall be null and void. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by, the parties
and their respective successors and permitted assigns.

(e)    Third Party Beneficiaries. This Agreement is not intended to, and does
not, confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

(f)    No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, “group” (as such term is used in
Section 13(d) of the Exchange Act), joint venture or any like relationship
between the parties hereto.

(g)    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto relating to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

(h)    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction such that the invalid,
illegal or unenforceable provision or portion thereof shall be interpreted to be
only so broad as is enforceable.

(i)    Specific Performance; Remedies Cumulative. The parties hereto agree that
Parent would incur irreparable harm if any provision of this Agreement were not
performed by the Shareholder in accordance with the terms hereof, that there
would be no adequate remedy at law for Parent with regard to any breach of any
provision herein, and, accordingly, that Parent shall be entitled to an
injunction or injunctions to prevent any breaches of this Agreement or to
enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which Parent may be entitled at law or in
equity. The Shareholder hereby further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any Law to post security or a bond as a prerequisite to
obtaining equitable relief. The Shareholder agrees that the Shareholder will
not, and will direct its Representatives not to, object to Parent seeking an
injunction or the granting of any such remedies on the basis that Parent has an
adequate remedy at law.

(j)    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

5



--------------------------------------------------------------------------------

(k)    Governing Law. This Agreement and all disputes or controversies arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without regard to any applicable conflicts of law principles.

(l)    Submission to Jurisdiction. Each party agrees that it will bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court sitting in the State of Delaware (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such action or proceeding will be effective if notice is given in accordance
with Section 5(b).

(m)    Waiver of Jury Trial. EACH PARTY HERETO INTENTIONALLY, KNOWINGLY AND
VOLUNTARILY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AT THE TIME OF INSTITUTION OF THE
APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5(m).

(n)    Drafting and Representation. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

(o)    Name, Captions, Gender. Section headings of this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.

(p)    Counterparts. This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

OCEANFIRST FINANCIAL CORP.

By:  

 

  Name:   Title:

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

SHAREHOLDER

By:  

 

  Name:   Title:

Number of shares of Company Common Stock:  

 

Address:  

 

 

 

[Signature Page to Voting and Support Agreement]